Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US Pub. No: 20060007073) in view of Shin (US Pub. No: 20050110723).
Regarding claim 15:
Kwak (US Pub. No: 200060007073) discloses display device (in Fig. 3, 5) comprising:
 a first light emitting unit (OLEDr1, Fig. 5) which displays a first color (red);
 a first driving unit (111, pixel driving unit) which drives the first light emitting unit (OLEDr1);
 a second light emitting unit (OLEDg1) which displays a second color (blue); 
a second driving unit (112) which drives a second light emitting unit (); and
 a first data line (D2) disposed between the first driving unit (111) and the second driving unit (112, pixel driving unit) and connected (electrically connected) to the first driving unit (111), wherein the first data line is disposed between the first light emitting unit (OLEDr1) and the second light emitting unit (OLEDg1, See Fig. 5, [0074-0076]), 

Kwak does not specifically disclose the first light emitting unit overlaps (join) the second driving unit, and the second light emitting unit overlaps the first driving unit in a plan view.  
Shin (US Pub. No: 20050110723) discloses the first light emitting unit (EL1r) overlaps (join) the second driving unit (571B), and the second light emitting unit ( EL1b) overlaps the first driving unit (571A) in a plan view ([0083], Fig. 12).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwack with the teaching of Shin, thereby providing uniform brightness in the display device.
1.	Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US Pub. No: 200060007073) in view of Shin (US Pub. No: 20050110723) and further in view of Shirae (JP 2000010123).

Regarding claim 16:
Kwak further discloses: 
a third light emitting unit (OLEDb1) which displays a third color (B, Fig. 5); 
a third driving unit (213) which drives the third light emitting unit (B); 
a second data line (e.g. D3) connected (electrically connect) to the second driving unit (212); and a third data line (e.g. D4 ) connected to the third driving unit (see Fig. 5, [0040-0041, 0074-0076).  
Note that Kwak in view of Shin does not specifically disclose wherein the first to third data lines are provided in plural and the second data line, the first data line (data lines 2, for RGB signals), the second data line, and the third data line are sequentially and repeatedly disposed.
However, Shirae (JP 2000010123) discloses wherein the first to third data lines (data lines 2, for RBG signals) are provided in plural and the second data line, the first data line, the second data line, and the third data line are sequentially and repeatedly disposed (data lines 2 sequentially and repeatedly disposed) (see, Fig. 6, 9, [0002], [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwack with the teaching of Shin and Shirae, thereby providing efficient data transmission in the display device.

Regarding claim 17:
Kwak discloses wherein the second data line (D2) is disposed between the second driving unit (212) and the first driving unit (211) (see Fig.5, [0074-0076]) or between the second driving unit and the third driving unit, and the third data line is disposed between the second driving unit and the third driving unit.  

Regarding claim 18:
Kwak in view of Shin discloses wherein the second light emitting unit   overlaps the third driving unit (571c), and the third light emitting unit overlaps the second driving unit (571a) in the plan view (see Shin,  Fig. 12, [0083]).  Same motivation as applied to claim 1.

Allowable Subject Matter
2.	Claims 1-14 and 19-20 are allowed. 
	Reasons for Allowance: 
Regarding claim 1:  
Kwak (US Pub. No: 200060007073) discloses display device (in Fig. 3, 5) comprising:
 a first light emitting unit (OLEDr1, Fig. 5) which displays a first color (red);
 a first driving unit (111, pixel driving unit) which drives the first light emitting unit (OLEDr1);
 a second light emitting unit (OLEDg1) which displays a second color (blue); 
a second driving unit (112) which drives a second light emitting unit (); and
 a first data line (D2) disposed between the first driving unit (111) and the second driving unit (112, pixel driving unit) and connected (electrically connected) to the first driving unit (111), wherein the first data line is disposed between the first light emitting unit (OLEDr1) and the second light emitting unit (OLEDg1, See Fig. 5, [0074-0076]), 

Shin (US Pub. No: 20050110723) discloses the first light emitting unit (EL1r) overlaps (join) the second driving unit (571B), and the second light emitting unit ( EL1b) overlaps the first driving unit (571A) in a plan view ([0083], Fig. 12).  

The closest art of record singly or in combination fails to teach or suggest the limitations “a plurality of second driving units are disposed according to the second direction, a plurality of third driving units are disposed according to the second direction, the first light emitting unit, the second light emitting unit, the third light emitting unit, and the second light emitting unit are sequentially disposed according to the first direction, the first light emitting unit and the third light emitting unit are alternately disposed according to the second direction, wherein the first light emitting unit overlaps the second driving unit or the third driving unit in a plan view” with all other limitations as recited in claim 1(see Applicant’s disclosure [0127-0130], Fig. 9) .

Regarding claim 19:
Kwak in view of Shin discloses a display device comprising: 
a plurality of first light emitting units (OLEDr1) which display a first color (r); a first driving unit (211) which drive the first light emitting units (OLEDr1);
 a plurality of second light emitting units (OLEDg1) which display a second color (g);Page 9 of 11Preliminary Amendment a second driving unit (212) which drive the second light emitting units (OLEDg1); and
 a first data line (D2) disposed between the first driving unit and the second driving unit, connected (electrically connected) to the first driving unit, and extending in a first direction (X direction), wherein the  first driving units (211) are disposed along the first direction (x direction), the  second driving units (212) are disposed along the first direction (X direction), and the first light emitting unit (OLEDr1) is connected to the first driving unit and.
Note that Kwak in view of Shin dos not specifically discloses plurality of first, second and third driving unit and overlaps the second driving unit adjacent to the first driving unit in a second direction that is a diagonal direction with respect to the first direction in a plan view” (see Applicant’s disclosure [0127-0130], Fig. 9).
.  

 Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/               Primary Examiner, Art Unit 2692